- Prepared by EDGARX.com Exhibit 10.3 Mechanical Technology, Incorporated 325 Washington Avenue Extension Albany, New York 12205 March 29, 2017 Dr. Walter L. Robb 1358 Ruffner Road Schenectady, New York 12309 Side Letter Agreement Dear Dr. Robb: This letter is, and is intended to be, a Side Letter Agreement (“Side Letter Agreement”) entered into by and binding upon you and Mechanical Technology, Incorporated, a New York corporation (the “Company”). This Side Letter Agreement amends that certain Option Exercise and Stock Transfer Restriction Agreement, dated as of October 21, 2016, entered into by and between you and the Company (the “Robb Restriction Agreement”), set forth in Exhibit A attached hereto.
